OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21460 Pioneer Series Trust II (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Growth Opportunities Fund Schedule of Investments 3/31/2012 (unaudited) Shares Value COMMON STOCKS - 97.9% Energy - 7.3% Oil & Gas Equipment & Services - 0.8% Hornbeck Offshore Services, Inc. * $ Oil & Gas Exploration & Production - 5.3% Cabot Oil & Gas Corp. $ Comstock Resources, Inc. * Energy XXI Bermuda, Ltd. * Halcon Resources Corp. * McMoRan Exploration Co. * Oasis Petroleum, Inc. * Range Resources Corp. Triangle Petroleum Corp. * $ Oil & Gas Refining & Marketing - 0.5% Clean Energy Fuels Corp. * $ Oil & Gas Storage & Transportation - 0.7% Golar LNG, Ltd. $ Total Energy $ Materials - 4.0% Specialty Chemicals - 3.3% Flotek Industries, Inc. * $ GSE Holding, Inc. * WR Grace & Co. * $ Steel - 0.7% Allegheny Technologies, Inc. $ Total Materials $ Capital Goods - 8.3% Aerospace & Defense - 3.0% Hexcel Corp. * $ Spirit Aerosystems Holdings, Inc. * TransDigm Group, Inc. * $ Construction & Engineering - 2.5% KBR, Inc. $ MYR Group, Inc. * $ Construction & Farm Machinery & Heavy Trucks - 0.8% Terex Corp. * $ Industrial Machinery - 2.0% Chart Industries, Inc. * $ SPX Corp. $ Total Capital Goods $ Commercial Services & Supplies - 5.5% Diversified Support Services - 1.4% Copart, Inc. * $ United Rentals, Inc. * $ Human Resource & Employment Services - 1.4% On Assignment, Inc. * $ Research & Consulting Services - 2.7% Acacia Research Corp. * $ CoStar Group, Inc. * RPX Corp. * $ Total Commercial Services & Supplies $ Transportation - 1.0% Airlines - 1.0% Allegiant Travel Co. * $ Total Transportation $ Automobiles & Components - 1.3% Auto Parts & Equipment - 1.3% Dana Holding Corp. $ Gentex Corp. $ Total Automobiles & Components $ Consumer Durables & Apparel - 6.3% Household Appliances - 0.5% SodaStream International, Ltd. * $ Housewares & Specialties - 1.0% Tupperware Brands Corp. $ Leisure Products - 0.5% Leapfrog Enterprises, Inc. * $ Apparel, Accessories & Luxury Goods - 3.5% Carter's, Inc. * $ G-III Apparel Group, Ltd. * Hanesbrands, Inc. * Iconix Brand Group, Inc. * The Warnaco Group, Inc. * $ Footwear - 0.8% Crocs, Inc. * $ Total Consumer Durables & Apparel $ Consumer Services - 2.8% Casinos & Gaming - 1.2% Scientific Games Corp. * $ Restaurants - 0.7% PF Chang's China Bistro, Inc. $ Education Services - 0.9% Grand Canyon Education, Inc. * $ Total Consumer Services $ Media - 1.6% Movies & Entertainment - 1.6% Cinemark Holdings, Inc. $ Total Media $ Retailing - 4.3% Apparel Retail - 2.5% Express, Inc. * $ HOT Topic, Inc. * Urban Outfitters, Inc. * $ Specialty Stores - 0.7% Vitamin Shoppe, Inc. * $ Automotive Retail - 0.8% Monro Muffler Brake, Inc. $ Homefurnishing Retail - 0.3% Mattress Firm Holding Corp. * $ Total Retailing $ Food & Staples Retailing - 0.2% Hypermarkets & Super Centers - 0.2% Pricesmart, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 0.5% Packaged Foods & Meats - 0.5% Annie's, Inc. * $ Diamond Foods, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 9.0% Health Care Equipment - 3.9% ABIOMED, Inc. * $ Conceptus, Inc. * HeartWare International, Inc. * Insulet Corp. * MAKO Surgical Corp. * $ Health Care Supplies - 2.8% Align Technology, Inc. * $ Endologix, Inc. * Quidel Corp. * $ Health Care Services - 1.4% Catalyst Health Solutions, Inc. * $ Health Care Facilities - 0.5% LCA-Vision, Inc. * $ Health Care Technology - 0.4% Greenway Medical Technologies * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 13.1% Biotechnology - 8.1% Achillion Pharmaceuticals, Inc. * $ Alkermes Plc * Amarin Corp Plc (A.D.R.) * Cubist Pharmaceuticals, Inc. * Exact Sciences Corp. * Ironwood Pharmaceuticals, Inc. * NPS Pharmaceuticals, Inc. * $ Pharmaceuticals - 5.0% Auxilium Pharmaceuticals, Inc. * $ Cardiome Pharma Corp. * Jazz Pharmaceuticals Plc * Optimer Pharmaceuticals, Inc. * Questcor Pharmaceuticals, Inc. * Salix Pharmaceuticals, Ltd. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 0.9% Regional Banks - 0.9% CapitalSource, Inc. $ Signature Bank/New York NY * $ Total Banks $ Diversified Financials - 2.1% Specialized Finance - 1.0% MarketAxess Holdings, Inc. $ MSCI, Inc. * $ Consumer Finance - 1.1% Ezcorp, Inc. * $ Total Diversified Financials $ Real Estate - 0.7% Mortgage REIT's - 0.7% CreXus Investment Corp. $ Total Real Estate $ Software & Services - 17.1% Internet Software & Services - 3.5% Brightcove, Inc. * $ ExactTarget, Inc. * SciQuest, Inc. * Velti Plc * Vocus, Inc. * $ IT Consulting & Other Services - 4.1% Gartner, Inc. * $ InterXion Holding NV * Sapient Corp. Virtusa Corp. * $ Data Processing & Outsourced Services - 3.2% Global Payments, Inc. $ VeriFone Systems, Inc. * WNS Holdings, Ltd. (A.D.R.) * $ Application Software - 3.8% Aspen Technology, Inc. * $ RealPage, Inc. * SS&C Technologies Holdings, Inc. * Tangoe, Inc. * Ultimate Software Group, Inc. * $ Systems Software - 2.5% Fortinet, Inc. * $ Imperva, Inc. * Rovi Corp. * $ Total Software & Services $ Technology Hardware & Equipment - 6.0% Communications Equipment - 3.8% Finisar Corp. * $ Riverbed Technology, Inc. * ShoreTel, Inc. * Ubiquiti Networks, Inc. * $ Computer Storage & Peripherals - 1.3% OCZ Technology Group, Inc. * $ Technology Distributors - 0.9% SYNNEX Corp. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 5.1% Semiconductor Equipment - 1.0% Nanometrics, Inc. * $ Semiconductors - 4.1% Entropic Communications, Inc. * $ Integrated Device Technology, Inc. * Lattice Semiconductor Corp. * Semtech Corp. * $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.8% Integrated Telecommunication Services - 0.8% Cbeyond, Inc. * $ Total Telecommunication Services $ TOTAL COMMON STOCKS (Cost $477,752,520) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 1.4% Repurchase Agreements - 1.4% Deutsche Bank AG, 0.05%, dated 3/31/12, repurchase price of $8,505,000 plus accrued interest on 4/2/12 collateralized by the following: $969,788 U.S. Treasury Bill, 0.0%, 4/5/12-3/7/13 $797,756 U.S. Treasury Bond, 3.125-10.625%, 8/15/15-2/15/42 $2,302,207 U.S. Treasury Notes, 0.25-4.875%, 6/15/12-2/15/22 $4,608,397 U.S. Treasury Strip, 0.0-2.0%, 4/15/12-2/15/42 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $8,505,000) $ TOTAL INVESTMENT IN SECURITIES - 99.3% (Cost $486,257,520) (a) $ OTHER ASSETS & LIABILITIES - 0.7% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. NR Not rated by either S&P or Moody's. (A.D.R.) American Depositary Receipts. (a) At March 31, 2012, the net unrealized gain on investments based on cost for federal Income tax purposes of $489,029,069 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (Including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (Including the Fund’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) are categorized as Level 3. See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of March 31, 2012, in valuing the Fund’s assets: Level 1 Level Level 3 Total Common Stocks $ 592,760,890 $- $- $ 592,760,890 Temporary Cash Investments - - Total $ 592,760,890 $- $ 601,265,890 Pioneer AMT-Free Municipal Fund Schedule of Investments 3/31/2012 (unaudited) Shares Floating Rate (b) Value COMMON STOCKS - 0.2% Transportation - 0.2% Airlines - 0.2% Delta Air Lines, Inc. * $ Total Transportation $ TOTAL COMMON STOCKS (Cost $4,839,425) $ Principal Amount ($) MUNICIPAL BONDS - 98.7% Alabama - 0.7% Alabama Drinking Water Finance Authority, 4.0%, 8/15/28 $ Sylacauga Health Care Authority, 6.0%, 8/1/35 $ Arizona - 4.4% Arizona Health Facilities Authority, 5.5%, 1/1/38 $ Arizona State University, 4.0%, 6/1/31 Maricopa County High School District No 210-Phoenix, 3.5%, 7/1/25 Maricopa County Pollution Control Corp., 5.0%, 6/1/35 Phoenix Civic Improvement Corp., 0.0%, 7/1/25 Phoenix Civic Improvement Corp., 0.0%, 7/1/26 Phoenix Civic Improvement Corp., 0.0%, 7/1/43 Pima County Industrial Development Authority, 5.0%, 7/1/20 Pima County Industrial Development Authority, 6.1%, 6/1/45 Pima County Industrial Development Authority, 6.75%, 7/1/31 $ California - 16.4% Alameda Corridor Transportation Authority, 4.75%, 10/1/25 $ California Educational Facilities Authority, 5.25%, 4/1/40 California Health Facilities Financing Authority, 5.0%, 3/1/33 California Health Facilities Financing Authority, 5.625%, 7/1/32 California Municipal Finance Authority, 5.25%, 2/1/37 California Statewide Communities Development Authority, 5.0%, 5/15/30 California Statewide Communities Development Authority, 5.0%, 5/15/38 California Statewide Communities Development Authority, 5.0%, 8/15/47 California Statewide Communities Development Authority, 5.25%, 11/15/48 California Statewide Communities Development Authority, 5.375%, 12/1/37 California Statewide Communities Development Authority, 5.75%, 7/1/47 California Statewide Communities Development Authority, 5.75%, 8/15/38 County of Los Angeles California, 4.75%, 3/1/23 Franklin-Mckinley School District, 6.0%, 7/1/16 Fresno Joint Powers Financing Authority, 4.75%, 9/1/28 Golden State Tobacco Securitization Corp., 5.125%, 6/1/47 Inglewood Redevelopment Agency, 4.75%, 5/1/38 Long Beach Bond Finance Authority, 5.5%, 11/15/37 Madera Irrigation District, 5.5%, 1/1/33 Madera Public Financing Authority, 4.375%, 3/1/31 Oxnard School District, 4.375%, 8/1/33 Pittsburg Redevelopment Agency, 4.25%, 9/1/34 Pittsburg Redevelopment Agency, 6.5%, 9/1/28 Pomona Unified School District, 6.55%, 8/1/29 Redding Redevelopment Agency, 4.5%, 9/1/26 Rialto Redevelopment Agency, 6.25%, 9/1/37 San Jose Evergreen Community College District, 5.0%, 8/1/41 San Jose Redevelopment Agency, 4.9%, 8/1/33 San Juan Unified School District, 5.0%, 8/1/25 Santa Cruz County Redevelopment Agency, 6.625%, 9/1/29 Santa Maria Joint Union High School District, 0.0%, 8/1/27 Saugus Union School District, 0.0%, 8/1/23 State of California, 4.25%, 8/1/33 $ Colorado - 4.7% City of Colorado Springs Colorado, 6.375%, 12/15/30 $ Colorado Health Facilities Authority, Floating Rate Note, 11/15/35 E-470 Public Highway Authority, 0.0%, 9/1/23 E-470 Public Highway Authority, 0.0%, 9/1/27 Public Authority for Colorado Energy, 6.5%, 11/15/38 Regional Transportation District, 6.0%, 1/15/26 Regional Transportation District, 6.0%, 1/15/34 Regional Transportation District, 6.0%, 1/15/41 Regional Transportation District, 6.5%, 1/15/30 $ Connecticut - 0.5% Connecticut State Health & Educational Facility Authority, 5.5%, 7/1/17 $ Mohegan Tribe of Indians of Connecticut, 5.25%, 1/1/33 (144A) Mohegan Tribe of Indians of Connecticut, 6.25%, 1/1/31 $ District of Columbia - 2.0% District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 $ District of Columbia, 4.25%, 6/1/37 $ Florida - 6.5% City of Tallahassee Florida, 6.375%, 12/1/30 $ County of Madison Florida, 6.0%, 7/1/25 County of Miami-Dade Florida Aviation Revenue, 5.5%, 10/1/41 County of Miami-Dade Florida, 5.0%, 6/1/22 County of Miami-Dade Florida, 7.7%, 10/1/12 Escambia County Health Facilities Authority, 5.25%, 11/15/32 Escambia County Health Facilities Authority, 6.0%, 8/15/36 Florida Development Finance Corp., 6.0%, 9/15/30 Greater Orlando Aviation Authority, 5.0%, 10/1/25 Lee County Industrial Development Authority Florida, 4.75%, 6/15/14 Lee County Industrial Development Authority Florida, 5.375%, 6/15/37 St Johns County Industrial Development Authority, 6.0%, 8/1/45 Tampa-Hillsborough County Expressway Authority, 4.0%, 7/1/34 $ Georgia - 1.9% Athens Housing Authority, 5.0%, 12/1/26 $ Burke County Development Authority, 7.0%, 1/1/23 Main Street Natural Gas, Inc., 5.5%, 9/15/28 Municipal Electric Authority of Georgia, 5.625%, 1/1/26 $ Illinois - 3.9% Illinois Finance Authority, 5.25%, 10/1/24 $ Illinois Finance Authority, 5.25%, 5/1/40 Illinois Finance Authority, 5.5%, 8/15/30 Illinois Finance Authority, 6.0%, 8/15/25 Illinois Finance Authority, 6.125%, 5/15/27 Illinois Finance Authority, 6.5%, 4/1/39 Metropolitan Pier & Exposition Authority, 0.0%, 6/15/39 Metropolitan Pier & Exposition Authority, 5.25%, 6/15/42 Metropolitan Pier & Exposition Authority, 7.0%, 7/1/26 (Pre-Refunded) $ Indiana - 2.5% Delaware County Hospital Authority Indiana, 5.0%, 8/1/24 $ Indiana Bond Bank, 5.5%, 2/1/29 Indiana Finance Authority, 6.0%, 12/1/26 Indiana Health & Educational Facilities Financing Authority, 4.75%, 2/15/34 Indiana Health & Educational Facilities Financing Authority, 5.0%, 2/15/39 Indianapolis Local Public Improvement Bond Bank, 6.0%, 1/10/20 Indianapolis Local Public Improvement Bond Bank, 6.75%, 2/1/14 (Pre-Refunded) Lawrence Township Metropolitan School District, 6.75%, 7/5/13 $ Kansas - 0.2% Kansas Power Pool, 5.0%, 12/1/31 $ Louisiana - 2.6% Jefferson Parish Hospital Service District No 2, 6.375%, 7/1/41 $ Louisiana Local Government Environmental Facilities & Community Development Authority, 5.25%, 12/1/18 Louisiana Public Facilities Authority, 5.5%, 5/15/47 Louisiana State Citizens Property Insurance Corp., 5.0%, 6/1/24 Louisiana State Citizens Property Insurance Corp., 5.0%, 6/1/24 Parish of St John the Baptist Louisiana, 5.125%, 6/1/37 State of Louisiana Gasoline & Fuels Tax Revenue, 4.5%, 5/1/41 $ Maine - 0.9% Maine Health & Higher Educational Facilities Authority, 6.75%, 7/1/36 $ Maine Health & Higher Educational Facilities Authority, 6.95%, 7/1/41 $ Maryland - 1.5% County of Frederick Maryland, 5.625%, 9/1/38 $ Maryland Economic Development Corp., 5.0%, 12/1/16 Maryland Economic Development Corp., 5.0%, 12/1/16 Maryland Economic Development Corp., 5.0%, 12/1/31 Maryland Economic Development Corp., 5.75%, 9/1/25 Maryland Economic Development Corp., 6.2%, 9/1/22 Maryland Health & Higher Educational Facilities Authority, 5.75%, 7/1/38 $ Massachusetts - 9.4% City of Pittsfield Massachusetts, 5.0%, 3/1/19 $ Massachusetts Development Finance Agency, 5.0%, 10/1/21 Massachusetts Development Finance Agency, 5.0%, 10/1/22 Massachusetts Development Finance Agency, 5.0%, 6/1/25 Massachusetts Development Finance Agency, 5.125%, 7/1/26 Massachusetts Development Finance Agency, 5.15%, 10/1/14 Massachusetts Development Finance Agency, 5.25%, 10/1/29 Massachusetts Development Finance Agency, 5.25%, 10/1/37 Massachusetts Development Finance Agency, 5.375%, 4/1/41 Massachusetts Development Finance Agency, 5.5%, 1/1/35 Massachusetts Development Finance Agency, 5.625%, 10/1/24 Massachusetts Development Finance Agency, 5.7%, 10/1/34 Massachusetts Development Finance Agency, 5.75%, 1/1/42 Massachusetts Development Finance Agency, 6.25%, 10/15/17 Massachusetts Development Finance Agency, 6.75%, 1/1/36 Massachusetts Development Finance Agency, 7.0%, 7/1/42 Massachusetts Health & Educational Facilities Authority, 4.125%, 10/1/37 Massachusetts Health & Educational Facilities Authority, 4.625%, 8/15/28 Massachusetts Health & Educational Facilities Authority, 5.125%, 7/15/37 Massachusetts Health & Educational Facilities Authority, 5.25%, 7/1/38 Massachusetts Health & Educational Facilities Authority, 5.25%, 7/15/18 Massachusetts Health & Educational Facilities Authority, 5.375%, 7/1/35 Massachusetts Health & Educational Facilities Authority, 5.5%, 7/1/32 Massachusetts Health & Educational Facilities Authority, 6.25%, 10/1/31 Massachusetts Housing Finance Agency, 5.4%, 12/1/28 Massachusetts State College Building Authority, 5.0%, 5/1/28 $ Michigan - 1.9% City of Detroit Michigan Water Supply System Revenue, 6.25%, 7/1/36 $ John Tolfree Health System Corp., 6.0%, 9/15/23 Meridian Economic Development Corp. Michigan, 5.25%, 7/1/26 Michigan Public Educational Facilities Authority, 5.875%, 6/1/37 Michigan State Hospital Finance Authority, 5.25%, 11/15/25 Michigan State Hospital Finance Authority, 5.25%, 11/15/26 Michigan State Hospital Finance Authority, 5.5%, 11/15/35 $ Minnesota - 0.7% City of Becker Minnesota, Floating Rate Note, 4/1/30 $ Tobacco Securitization Authority Minnesota, 5.25%, 3/1/31 $ Mississippi - 1.3% County of Lowndes Mississippi, 6.8%, 4/1/22 $ County of Warren Mississippi, 5.8%, 5/1/34 $ Missouri - 0.0% Missouri State Environmental Improvement & Energy Resources Authority, 5.125%, 1/1/20 $ Montana - 0.3% City of Forsyth Montana, 5.0%, 3/1/31 $ New Hampshire - 1.2% New Hampshire Health & Education Facilities Authority, 5.0%, 10/1/32 $ New Hampshire Health & Education Facilities Authority, 5.0%, 10/1/37 New Hampshire Health & Education Facilities Authority, 5.75%, 7/1/22 $ New Jersey - 1.8% Camden County Improvement Authority, 5.75%, 2/15/34 $ New Jersey Economic Development Authority, 5.3%, 11/1/26 New Jersey Economic Development Authority, 5.375%, 11/1/36 New Jersey Economic Development Authority, 5.75%, 1/1/25 New Jersey Educational Facilities Authority, 5.0%, 7/1/39 New Jersey Health Care Facilities Financing Authority, 5.25%, 7/1/30 New Jersey Health Care Facilities Financing Authority, 7.25%, 7/1/27 New Jersey Transportation Trust Fund Authority, 5.5%, 6/15/41 $ New Mexico - 0.1% County of Dona Ana New Mexico, 5.25%, 12/1/25 $ New York - 3.2% Albany Industrial Development Agency, 5.25%, 11/15/32 $ Albany Industrial Development Agency, 6.0%, 7/1/19 New York State Dormitory Authority, 5.0%, 10/1/41 New York State Dormitory Authority, 5.25%, 7/1/24 New York State Dormitory Authority, 7.5%, 5/15/13 Port Authority of New York & New Jersey, 6.0%, 12/1/36 Port Authority of New York & New Jersey, 6.0%, 12/1/42 Port Authority of New York & New Jersey, 6.125%, 6/1/94 $ North Carolina - 2.1% North Carolina Capital Facilities Finance Agency, 4.5%, 10/1/26 $ North Carolina Capital Facilities Finance Agency, 5.0%, 6/1/27 North Carolina Capital Facilities Finance Agency, 5.0%, 6/1/32 North Carolina Eastern Municipal Power Agency, 6.0%, 1/1/22 $ Ohio - 2.9% Buckeye Tobacco Settlement Financing Authority, 5.125%, 6/1/24 $ Buckeye Tobacco Settlement Financing Authority, 5.75%, 6/1/34 Buckeye Tobacco Settlement Financing Authority, 6.5%, 6/1/47 County of Cuyahoga Ohio, 6.0%, 5/15/37 County of Cuyahoga Ohio, 6.0%, 5/15/42 County of Lake Ohio, 6.0%, 8/15/43 $ Oklahoma - 0.7% McGee Creek Authority, 6.0%, 1/1/23 $ Oregon - 0.1% Columbia Gorge Community College District, 4.0%, 6/15/24 $ Pennsylvania - 5.2% Allentown Area Hospital Authority, 6.0%, 11/15/16 $ Columbia County Hospital Authority, 5.8%, 6/1/19 County of Chester Pennsylvania, 5.0%, 11/15/22 Lehigh County Industrial Development Authority, 4.75%, 2/15/27 Montgomery County Industrial Development Authority Pennsylvania, 5.0%, 12/1/24 Montgomery County Industrial Development Authority Pennsylvania, 5.0%, 12/1/30 Northampton County General Purpose Authority, 5.5%, 8/15/40 Pennsylvania Higher Educational Facilities Authority, 5.0%, 7/1/42 Pennsylvania Higher Educational Facilities Authority, 6.0%, 7/1/43 Pennsylvania Higher Educational Facilities Authority, Floating Rate Note, 7/1/39 Philadelphia Hospitals & Higher Education Facilities Authority, 4.5%, 7/1/37 Philadelphia Hospitals & Higher Education Facilities Authority, 5.0%, 7/1/34 Sports & Exhibition Authority of Pittsburgh and Allegheny County, 5.0%, 2/1/30 $ Puerto Rico - 1.5% Commonwealth of Puerto Rico, 5.0%, 7/1/41 $ Puerto Rico Public Buildings Authority, 5.25%, 7/1/33 Puerto Rico Public Buildings Authority, 5.25%, 7/1/33 (Pre-Refunded) Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 $ Rhode Island - 0.6% Rhode Island Health & Educational Building Corp., 6.375%, 8/15/21 $ Tobacco Settlement Financing Corp. Rhode Island, 6.25%, 6/1/42 $ South Carolina - 0.1% State of South Carolina, 5.0%, 4/1/20 $ South Dakota - 0.0% South Dakota Conservancy District, 5.625%, 8/1/17 (Pre-Refunded) $ Tennessee - 1.2% Knox County Health Educational & Housing Facilities Board, 6.375%, 4/15/22 (Pre-Refunded) $ Knox County Health Educational & Housing Facilities Board, 6.5%, 4/15/31 (Pre-Refunded) Metropolitan Government of Nashville & Davidson County Tennessee, 4.0%, 7/1/24 $ Texas - 4.3% Central Texas Regional Mobility Authority, 6.75%, 1/1/41 $ Dallas County Utility & Reclamation District, 5.375%, 2/15/29 Houston Higher Education Finance Corp., 5.0%, 5/15/40 Lower Colorado River Authority, 5.25%, 5/15/21 (Pre-Refunded) Richardson Hospital Authority, 6.0%, 12/1/34 Seguin Higher Education Facilities Corp., 5.0%, 9/1/23 State of Texas, 5.0%, 8/1/27 Texas Private Activity Bond Surface Transportation Corp., 7.0%, 6/30/40 Texas State Public Finance Authority Charter School Finance Corp., 6.2%, 2/15/40 $ Utah - 0.1% Utah State Charter School Finance Authority, 5.75%, 7/15/20 $ Vermont - 0.1% Vermont Educational & Health Buildings Financing Agency, 5.0%, 7/1/24 $ Virginia - 3.3% Chesapeake Bay Bridge & Tunnel District, 5.5%, 7/1/25 $ Prince William County Industrial Development Authority, 5.2%, 10/1/26 Prince William County Industrial Development Authority, 5.35%, 10/1/36 Tobacco Settlement Financing Corp. Virginia, 5.0%, 6/1/47 Washington County Industrial Development Authority Virginia, 7.75%, 7/1/38 $ Washington - 7.2% City of Centralia Washington, 4.25%, 12/1/26 $ FYI Properties, 5.5%, 6/1/39 King & Snohomish Counties School District No 417 Northshore, 5.0%, 12/1/30 King & Snohomish Counties School District No 417 Northshore, 5.0%, 12/1/31 King County Housing Authority, 5.5%, 5/1/38 King County Public Hospital District No 1, 5.25%, 12/1/37 Pierce County School District No 3 Puyallup, 5.0%, 12/1/23 Tobacco Settlement Authority of Washington, 6.625%, 6/1/32 University of Washington, 5.0%, 6/1/37 Washington Health Care Facilities Authority, 6.125%, 8/15/37 Washington Health Care Facilities Authority, 6.5%, 11/15/33 Washington Health Care Facilities Authority, Floating Rate Note, 10/1/33 Washington State Housing Finance Commission, 5.25%, 1/1/17 $ Wisconsin - 0.5% Adams-Friendship Area School District, 6.5%, 4/1/16 $ Wisconsin Health & Educational Facilities Authority, 5.125%, 8/15/35 $ Wyoming - 0.1% County of Laramie Wyoming, 5.0%, 5/1/37 $ TOTAL MUNICIPAL BONDS (Cost $833,045,751) $ Shares TEMPORARY CASH INVESTMENTS - 1.8% Repurchase Agreements - 1.8% BlackRock Liquidity Funds MuniFund Portfolio $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $16,000,000) $ TOTAL INVESTMENT IN SECURITIES - 100.7% $ (Cost $853,885,177) (a) OTHER ASSETS & LIABILITIES - (0.7)% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At March 31, 2012, the value of these securities amounted to $1,123,290 or 0.1% of total net assets. (a) At March 31, 2012, the net unrealized gain on investments based on cost for federal income tax purposes of $852,099,471 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ (b) Debt obligation with a variable interest rate.Rate shown is rate at end of period. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of March 31, 2012, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $- $- Municipal Bonds - - Temporary Cash Investments - - Total $ 18,090,118 $ 877,950,347 $- $ 896,040,465 ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)). Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Series Trust II By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr, President Date March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ John F. Cogan, Jr. John F. Cogan, Jr., President Date March 30, 2012 By (Signature and Title)* /s/ Mark Bradley Mark Bradley, Treasurer Date March 30, 2012 * Print the name and title of each signing officer under his or her signature.
